Citation Nr: 1218317	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-27 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee disorders.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served in the Air National Guard from November 2001 to November 2007 with periods of active duty including September 2002 to February 2003, February 2005 to July 2005, and December 2005 to January 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran requested a hearing on his July 2009 substantive appeal form, but subsequently withdrew his hearing request. 

The issues of entitlement to service connection for bilateral knee disorders and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressors involve combat exposure against hostile forces, to include landmine attacks in Kuwait, and are consistent with the time, place and circumstance of his service.

2.  Resolving all reasonable doubt in favor of the Veteran, he has been diagnosed with PTSD by a VA psychologist related to his claimed in-service combat exposure. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims that he has PTSD due to military service specifically in Kuwait, where he claims he was in life-threatening situations.  Upon returning home, he was still constantly looking out for landmines.

The Veteran's DD-214 confirms the Veteran served in the country of Kuwait in two separate deployments in 2005.  The Veteran is not in receipt of any medals specifically indicative of combat exposure, but he did receive a Global War on Terrorism medal and his MOS was that of an equipment journeyman.  The Veteran indicates he was in charge of inspecting equipment and carrying equipment on an ongoing basis.  

None of the Veteran's claimed stressors have been objectively confirmed, but service treatment records do include post-deployment examinations where the Veteran complained of problems sleeping, increased irritability, more risky behavior, increased alcohol use, feeling depressed, and decreased interest in daily activities.  Service treatment records are otherwise silent as to a diagnosis of a psychiatric condition.

Post service treatment records reflect inconsistent diagnoses of an adjustment disorder, anxiety disorder, depression, dysthymic disorder, and, at times, PTSD.  The Veteran was afforded a VA examination in April 2008 where the examiner diagnosed the Veteran with an adjustment disorder with anxiety and depressed mood, which started in the military.  The examiner at that time declined diagnosing the Veteran with PTSD.

The Board finds noteworthy that the Veteran is currently service connected for other psychiatric disorders, to include an adjustment disorder with anxiety and depression.  

During the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.   Accordingly, the provisions apply to this case.

For reasons explained below, in light of the new law, the Veteran's described stressors may be conceded based on his lay testimony alone.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2011)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the stressor claimed must include "fear of hostile military or terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

38 C.F.R. § 3.304(f)(3) (2011).

The Veteran claims he has difficulty keeping memories of his time in Kuwait out of his mind and in fact constantly avoids landmines he knows are not there because of the events he encountered in the Gulf.  Memories dealing with avoiding landmines fit the definition of "fear of hostile military or terrorist activity" involving "potential improvised explosive device."  Id.  

The second pertinent inquiry, then, is whether the Veteran's claimed in-service stressors are consistent with the places, types and circumstances of his service in light of the evidence of record.  The Board concludes they are.  The Veteran's military records confirm he served in Kuwait on two different deployments as an equipment journeyman.  He was awarded a medal for his participation in the Global War on Terror in light of these deployments to Kuwait.  The Board has no reason to doubt the Veteran's credibility or description of in-service events and the events are generally consistent with his type of service.

The final pertinent inquiry under the new regulation is whether the Veteran has been diagnosed with PTSD by a VA psychologist or psychiatrist based on his described in-service stressors.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes he has. 

The Veteran received psychiatric treatment soon after his separation from the military, but there has been conflicting evidence as to what his current diagnoses include.  VA outpatient treatment records from 2008 to 2009 include diagnoses of an adjustment disorder, an anxiety disorder, depression, dysthymic disorder and, at times PTSD.  These diagnoses include diagnoses rendered by VA clinical psychologists and psychiatrists.  A 2008 PTSD screening, for example, came up positive and a physician subsequently diagnosed the Veteran with PTSD.  In March 2009, in contrast, the treating psychiatrist noted some symptoms related to PTSD, but ultimately diagnosed the Veteran with depression and anxiety.  Other 2009 records merely note "a history of PTSD."    

The Veteran was afforded a VA examination in April 2008 where the examiner declined diagnosing the Veteran with PTSD, but rather found the Veteran has an adjustment disorder with anxiety and depression related to his time in the military.  

Again, the Veteran has already been service connected for other psychiatric diagnoses, to include an adjustment disorder, anxiety and depression.  

While the diagnoses have varied across treating providers, all medical professionals have attributed the Veteran's psychiatric diagnoses to his military service, and specifically to his service in Kuwait.  As such, the Veteran is entitled to service connection to any and all psychiatric diagnoses rendered and associated with his military service, which at times has included PTSD.

In short, the evidence of record shows the Veteran had service in the country of Kuwait generally consistent with his reported in-service stressors of being in fear of hostile attack.  The evidence of record also includes at least one diagnosis by a VA physician of PTSD.  VA outpatient treatment records and examination also show other psychiatric diagnoses, which have already been service connected.  While the April 2008 VA examiner declined diagnosing the Veteran with PTSD specifically, it is clear that during the pendency of the appeal, the Veteran was indeed diagnosed as having PTSD due his Gulf War service. See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The evidence is, at the very least, in relative equipoise.  Resolving all reasonable doubt in favor of the Veteran the Board concludes service connection for PTSD is warranted.

Duty to Notify and Assist

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable opinion here, any defect with respect to the VCAA is considered non-prejudicial.


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.


REMAND

The Veteran claims he has bilateral knee and low back disorders as a result of ongoing exercise, lifting, and heavy equipment duties while on active duty.  His service treatment records are silent as to any specific complaints, treatment or diagnoses related to his knees or back.  Indeed, the Veteran concedes he did not incur a specific injury during his military service, but rather he developed chronic joint pain in the knees and back due to his physically strenuous duties in the military.

His military records indicate the Veteran was deployed in Kuwait on two occasions and served as a survival equipment journeyman.  The Veteran claims lifting the heavy equipment is partially responsible for his current chronic joint pain.

The Veteran was afforded VA examinations in April 2008, a mere five months after separation from the military.  The examiners at that time diagnosed the Veteran with mechanical low back syndrome and bilateral patellofemoral syndrome.  The examiners did not specifically opine as to whether these conditions were incurred in or otherwise related to the Veteran's military service.  Rather, the examiners merely indicated that these conditions are very common in the general population and, with regard to the patellofemoral syndrome, very common with the young adult population in particular.  

The medical evidence is also ambiguous as to whether the Veteran actually has chronic disorders.  The April 2008 VA examiner, for example, diagnosed the Veteran with mechanical low back syndrome, but at the same time noted the examination today was "within normal limits." Similarly, VA outpatient treatment records from 2008 to 2009 indicate the Veteran's sporadic complaints of back pain and knee pain, but x-rays dated in April 2008 indicate normal findings as to all of the relevant joints.  As such, it is unclear what, if any, are the Veteran's current diagnoses.

The medical evidence is insufficient to decide these claims now.  Again, the Veteran contends he has continuous bilateral knee and low back pain since his military service.  Indeed, he only filed his claim a mere months after separation from service.  The available service treatment records do not confirm any in-service complaints, treatment or diagnoses of bilateral knee disorders or low back disorders; however, he is competent to describe his in-service symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

There is conflicting evidence as to what, if any, chronic diagnoses the Veteran have related to his knees and low back.  The April 2008 VA examiners' opinions, moreover, are incomplete because the examiners did not address whether any current chronic disorder was likely incurred while on active duty.  That is, regardless of how common the disorders may be, in light of the short time span between separation from the military and the rendered diagnoses, the examiners should comment as to the likelihood that the Veteran first incurred these diagnoses while still on active duty or whether these conditions are otherwise related to his in-service duties as an equipment journeyman.  

For these reasons, a new VA examination is indicated.  The RO should also take this opportunity to obtain recent VA outpatient treatment records from September 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide release forms for any and all private medical providers that may contain relevant treatment records; thereafter, ask the providers for these records explaining that actual medical records, as opposed to summaries, are needed.  Also obtain the Veteran's medical records for treatment from the VA Medical from September 2010 to the present.  

2.  After completion of the foregoing, to the extent available, schedule the Veteran for an orthopedic VA examination to determine the current nature and likely etiology of any diagnosed low back and bilateral knee disorders.  

The claims folder must be made available to the examiner for review as part of the examination.  

Based on the examination and review of the record, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability) that any currently diagnosed left knee, right knee, or low back disorder had its onset during active service or is related to any in-service disease or injury, to include his duties as an equipment journeyman, in light of the Veteran's complaints, his MOS, and the short time span between separation from service and his current diagnoses. 

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner is to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  The claims must be afforded expeditious treatment.  



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


